Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the Applicant’s Arguments filed 12/30/2020, the Applicant argues that the 35 U.S.C. 102 rejections in the Non-Final Action were unclear, providing paragraph numbers for claim element rejections without explanations in many cases; specifically, regarding “an extension of the first pre-structure is arranged on a carrier substructure of the support structure and a main body of the first pre-structure is arranged on a deformation-control substructure of the support-structure”.  The Examiner acknowledges this, and will explain the applicable rejections of claims 1, 4, and 5 in further detail in the Final Rejection below.
The Examiner respectfully disagrees with the Applicant’s argument on page 6 regarding no mention being made of an edge part and a central part of the receiving holder of Quere (US20160161671A1).  Quere teaches a receiving surface that has an overall geometry, all or some of which is independent or dependent on the geometry of at least one surface of the starting optical system [0076]; while also disclosing the back face of the starting optical system rests on the receiving holder [0134]; and after lens flip, that the front face of the starting optical system will rest on the receiving holder [0143].  This teaches that a portion of the receiving holder (item 10) will contact and support at least a portion of the concave or convex face of the lens structure it holds.  Quere also discloses a plurality of, at least 3, positioning tabs for a reading complex optical functions of the lens structure [0079], accomplished by holding the outer perimeter of a lens. This argument is moot, as Quere has been revised to an obviousness rejection to address the claim amendment as shown in the rejection below.

The Applicant’s argument on page 6 regarding “protecting the first pre-structure from unwanted deformation” refers to the amendment to claim 1, and will be discussed in the Final Rejection below.  

Arguments presented by the Applicant regarding the 35 U.S.C. 103 rejections in the Non-Final Rejection explain why combinations of prior art presented could not provide a valid rejection for the amended claim 1, and that the dependent claims that were rejected by 35 U.S.C. 103 should be allowable if amended claim 1 is found to be allowable.  The Examiner will explain the rejections of the dependent claims of amended claim 1 in the Final Rejection below.
The amendment to claim 1 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Quere (US20160161761A1), in view of Lu (US9399323B1).
With respect to claim 1, the prior art of Quere teaches a method for printing a three-dimensional structure (Fig. 3, item 12) by depositing droplets of printing ink, using an inkjet polymer printer, [0034] at least partially side by side and one above another, in voxels and/or layers (Fig. 2, item 60; [121-123]), comprising the following steps: depositing droplets of polymerizable printing ink [0034, 0088] in a first printing step in order to build up an intermediate first pre-structure (Fig. 3, item 30; [0133]), depositing droplets of printing ink in a second printing step [0140] in order to build up an 
Quere teaches an extension of the first pre-structure (Fig. 3, perimeter of item 24 not covered by item 35) is arranged on a carrier substructure of the support structure - the receiving holder positioning tabs (Fig. 1, item 10; [0076, 0079]); and a main body of the first pre-structure (Fig. 3, item 21) is arranged in the central area of the support structure [0112].
Quere is silent on the central area of the support structure controlling or preventing  deformation of the first pre-structure, wherein the deformation-control substructure protects at least the first pre-structure from unwanted deformations.
However, the prior art of Lu teaches a support member, made of “bricks and filler” (Fig. 2, item 120) for a 3D printed object (Fig. 2, item 110) where there is an outer ring of support for a flanged outer portion of the print object [Col. 2, lines 10-14], and support beneath the central sections of the printed object to closely conform to the object surface by use of a filler material (Fig. 2, item 126) which is softer than the bricks, where it would prima facie obvious the support structure would help control unwanted deformations in addition to providing structural support [Col. 5, lines 58-67].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the support structure taught by Lu in place of the receiving holder taught by Quere to obtain the predictable result of improved support beneath the objects being 3D printed upon, with a more conforming fit between the support and the object due to the filler, and therefore more contact surface area to control deformation of the object being printed.  The outer support area, taught by Lu, would contact the extended area, or collar, of the pre-structure taught by Quere.  This would 

With respect to claim 4, Quere teaches a surface of the at least one side of the first pre-structure is prepared for printing in a surface treatment step such as corona or plasma treatment [0016].
Quere, in view of Lu, does not teach the pretreatment occuring between the rearrangement step and the second printing step, but instead teaches treatment to both sides of the base structure just before 3D printing on the first side [0016].
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the effects of corona or plasma treatment, typically to improve wettability and adhesion strength of bonding layers, can last from several hours up to several years; therefore, the Examiner maintains that the pretreatment step for the second printed surface of the base substrate would be equally effective if done before the first printing step as it would before the second printing step.
With respect to claim 5, Quere teaches the first pre-structure (Fig. 3, item 30) is printed on a substrate (Fig. 3, item 21; [0034]) in the first printing step [0133] and the substrate forms the at least one side of the first pre-structure [0133].
With respect to claim 9, Quere, in view of Lu, teaches a support structure comprising a carrier substructure and a deformation-control substructure.
Lu teaches the carrier substructure comprises pillars [Col. 6, lines 8-18, 46-49], shown by columns of bricks (Fig. 2, item 128) supporting an object with horizontal extensions (Fig. 2, item 110), which resemble the extended perimeter of the pre-structure taught by Quere (Fig. 3, uncovered outer ring of item 21).

With respect to claim 16, Quere teaches rotation and arrangement of the first pre-structure during the rearrangement step could be carried out in an automated process.  Quere teaches that the pre-structure, or optical system, can be automatically repositioned onto the receiving holder (Fig. 1, item 10; [0198-0199]), and that tabs holding the optical system operate on a hinge to flip the optical system in a rearrangement step [0144].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to further automate the holder of the additive manufacturing method taught by Quere by the combining the teaching of automated lens positioning with flipping the lens using a hinge.  This automated rearrangement of the optical system would yield the predictable results of reduce defects by operator handling and reduced processing time.

In an alternate rejection of Claim 1: Claims 1, 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quere (US20160161761A1), in view of Nick (DE102014004870A1).
With respect to claim 1, the prior art of Quere teaches a method for printing a three-dimensional structure (Fig. 3, item 12) by depositing droplets of printing ink, using an inkjet polymer printer, [0034] at least partially side by side and one above another, in voxels and/or layers (Fig. 2, item 60; [121-123]), comprising the following steps: depositing droplets of polymerizable printing ink [0034, 0088] in a first printing step in order to build up an intermediate first pre-structure (Fig. 3, item 30; [0133]), depositing droplets of printing ink in a second printing step [0140] in order to build up an intermediate second pre-structure (Fig. 3, item 35) on at least one side of the first pre-structure (Fig. 3, 
Quere teaches an extension of the first pre-structure (Fig. 3, perimeter of item 24 not covered by item 35) is arranged on a carrier substructure of the support structure - the receiving holder positioning tabs (Fig. 1, item 10; [0076, 0079]); and a main body of the first pre-structure (Fig. 3, item 21) is arranged in the central area of the support structure [0112].
Quere is silent on the central area of the support structure controlling or preventing  deformation of the first pre-structure, wherein the deformation-control substructure protects at least the first pre-structure from unwanted deformations.
However the prior art of Nick teaches an adjustable support structure for additive manufacturing comprising a carrier substructure, a base plate (Fig. 2, item 50; [0040]), and a deformation-control substructure, a balloon bladder assembly (Fig. 2, item 40; [0036]).  The balloon contour can be adjusted by changing an internal gas pressure as desired for improved support during processing [0036].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the support structure taught by Nick in place of the receiving holder taught by Quere to obtain the predictable result of improved support beneath the objects being 3D printed upon, with a more conforming fit between the support and the object due to the adjustable balloon contour, and therefore more contact surface area to control deformation of the object being printed.  The outer base plate, taught by Nick, would contact the extended area, or collar, of the pre-structure taught by Quere.  This would predictably result of allowing weight to rest on the extended part of the pre-structure’s collar, which reduces load and further prevents deformation of the inner area or printed layers.

With respect to claim 2, Nick teaches an adjustable support structure for additive manufacturing comprising a carrier substructure, a outer base plate (Fig. 2, item 50; [0040]), and an inner deformation-control substructure, a balloon bladder assembly (Fig. 2, item 40; [0036]).  
With respect to claim 10, Nick teaches a deformation-control substructure comprising soft-condensed matter sheets [0035].  The flexible skin comprises a plurality of layers, where the inner layers may be made of rubber or elastic silicone (Fig. 2, item 42; [0035]).
With respect to claim 12, Nick teaches the deformation-control substructure comprises a balloon bladder (Fig. 2, item 40; [0036]), which can be easily adjusted to the pre-structure surface contour, by use of inflating or deflating the balloon by controlling the internal gas pressure to modify the balloon contact surface to match the desired object dimensions [0036].

Claims 3, 6, 7, 8, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Quere (US20160161761A1), in view of Lu (US9399323B1), as set forth above in the rejection of claim 1, in view of Van De Vrie (US20150093544A1).
With respect to claim 6, Quere, in view of Lu, teaches a first pre-structure, a first printing step, and a rearrangement step.
Quere, in view of Lu, is silent on printing the first pre-structure on a substrate.
However, the prior art of Van De Vrie teaches the first pre-structure is printed on a substrate in the first printing step and the first pre-structure is removed from the substrate between the first printing step and the rearrangement step [0045].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Van De Vrie teachings of printing the first pre-structure on a substrate and 
With respect to claim 7, Quere, in view of Lu, teaches arranging the first pre-structure on a support structure in a rearrangement step between the first printing step and the second printing step.
Quere is silent on printing the support structure.
However, Van De Vrie teaches at least part of the support structure is printed between the first printing step and the second printing step [0044].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine the Van De Vrie teachings of printing part of the support between the first and second printing steps, into the 3D printing method taught by Quere, in view of Lu.  This would yield the predictable result of improving shaping and support of the pre-structure, and accurately positioning the pre-structure onto the support.
With respect to claim 8, Quere, in view of Lu, teaches a support structure comprising a carrier substructure and a deformation-control substructure.
Quere, in view of Lu, is silent on the carrier substructure and the deformation-control substructure printed as a single piece.
However, Van De Vrie teaches the carrier substructure and the deformation-control substructure are printed as a single piece (Fig 4A, item 40; [0045]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine the Van De Vrie teachings of printing a support structure as a single piece, into the 3D printing method taught by Quere, in view of Lu.  This would yield the predictable result of improving shaping and support of the pre-structure built over the support structure.
With respect to claim 13, Quere, in view of Lu, teaches a deformation-control substructure.

However, Van De Vrie teaches a profile of an upper surface of the deformation-control substructure comprises a negative of a profile of an opposite side of the at least one side of the first pre-structure [0028, 0045].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique, taught by Van De Vrie, of creating a negative profile of the first pre-structure on the upper surface of the deformation-control substructure taught by Quere, in view of Lu.  This would improve the positioning of the pre-structure within the sub-structure, and provide more even contact between the substructure and pre-structure surfaces to prevent deformation.  See MPEP2143(I)(C).
With respect to claims 3, 14, and 15, Quere, in view of Lu, teaches a method of printing a first pre-structure using ink droplets.
Quere, in view of Lu, is silent on delayed or partial curing of droplets of printing ink.
However, Van De Vrie teaches at least part of the first pre-structure is only partially cured at the beginning of the second printing step [0004], where droplets of printing ink are at least partially cured after deposition in intermediate curing steps during the second printing step [0008], and the deposited droplets are cured only after a certain time period has elapsed in order to let the deposited droplets spread and/or melt with adjacent droplets before getting cured [0009].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Van de Vrie teachings of partially cured first pre-structure into the second printing step, and ink droplets which spread and melt as they cure over time, into the 3D printing method taught by Quere, in view of Lu.  This would obtain the predictable result of higher-quality smooth printed surfaces by allowing the desired spread or melt of the droplets.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748



/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742